Citation Nr: 1736219	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-41 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2011, the Veteran and his wife testified at a Travel Board hearing before an Acting Veterans Law Judge (VLJ), however that Acting VLJ is no longer employed at the Board.  The Veteran indicated that he wished to appear for an additional hearing before the Board, thus, he and his wife provided further testimony at a Central Office hearing before the undersigned VLJ in June 2012.  Copies of both hearing transcripts are associated with the evidentiary record. 

This matter was remanded by the Board in July 2012, March 2013, and October 2015.

In June 2016, the Veteran perfected an appeal as to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, the Board's review of the evidentiary record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on that issue, to include scheduling a hearing before the Board in appropriate docket order.  As such, the Board will not accept jurisdiction over the issue of entitlement to service connection for PTSD at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2016 statement, the Veteran's representative stated the Veteran disagrees with the March 2016 supplemental statement of the case denying entitlement to service connection for hepatitis C, and would like to be scheduled for a video hearing as soon as possible so that he can offer further evidence in the form of his testimony.  As discussed above, the Veteran has previously been afforded hearings before the Board.  However, since the Veteran's June 2012 hearing, the Veteran has obtained a new representative, and additional evidence has been obtained and associated with the evidentiary record, including VA examination reports and medical opinions.  Accordingly, the Board finds that good cause has been shown to afford the Veteran a new hearing before the Board.  See 38 C.F.R. § 20.1304 (2016); see also Cook v. Snyder, 28 Vet. App. 330 (2017).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing at the local RO.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

